DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed December 15th, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Curry (US 8764657 B2).
Curry teaches of a lower cap (Fig. 16, element 504) that is detachably attached to a sensor compartment (Fig. 16, element 122:  attached through the framing that forms an aperture for the sharp 524 and connecting with the sensor compartment 122 ) to form with the sensor compartment as sealed compartment to receive the insertable portion of the analyte sensor (Fig. 16/17: the aperture for the sharp 524 is formed through the lower cap framing and sensor compartment; Col. 25, Lines 43-45:  “a removable distal cap 504 for maintaining a sterile environment for the medical device and sharp housed therein”; and Col. 12, Line 66 – Col. 13, Line 1:  “In certain embodiments, on body electronics 1100, analyte sensor 14 and adhesive layer 218 are sealed within the housing of insertion device 200 before use”).  Curry teaches the claim amendment and satisfies the components being included before cap removal.  Curry also teaches the new dependent claim 23.  Furthermore, the argument against the sensor compartment and electronics compartment being a single is not persuasive as the sensor compartment and electronics compartment of Donnay are both connected and not “loose” as argued by the applicant.  Therefore, there is a new rejection under 35 U.S.C. 103 of Donnay in view of Curry.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-12, and 15-23 are rejected 35 U.S.C. 103 as being unpatentable over Donnay (WO 2011119896 A1) in view of Curry (US 8764657 B2). 
Regarding claim 1, Donnay teaches a medical device for detecting at least one analyte in a body fluid, the medical device (Fig. 25, element 300) comprising: 
at least one analyte sensor (Fig. 17, element 14) having an insertable portion (Fig. 17, element 30) adapted for at least partially being inserted into a body tissue of a user (Paragraph 0141:  “The insertion portion 30 and the proximal retention portion 48 are sized and configured to be positioned within a sharp for installation into the skin of a subject”), 
at least one insertion cannula (Fig. 33, element 324) wherein the analyte sensor at least partially is placed inside the insertion cannula (Fig. 33,  elements 14 and element 324); 
at least one electronics unit (Fig. 17, element 1100) wherein the analyte sensor is operably connected to the electronics unit (Paragraph 00112:  “analyte monitoring system 100 includes on body electronics 1100 electrically coupled to in vivo analyte sensor 14”); 
at least one housing (Fig. 38, element 342) wherein the housing comprises at least one electronics compartment (Fig. 16, element 122) configured to at least partially receive the electronics unit (Fig. 17) and at least one sensor compartment (Fig. 16, element 168) configured to at least partially receive the analyte sensor (Fig. 33, element 14), the electronics compartment and the sensor (Fig. 16, elements 122 and 168 form a single piece due to the sensor compartment being inside the housing),
and an upper cap detachably attached to the sensor compartment (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”),
wherein the detachable lower cap is configured for detachment before insertion, thereby opening the insertable portion for insertion (Fig. 33 (cap on), Fig. 34 (cap off), and Paragraph 00184:  “removable distal cap for maintaining a sterile environment for the medical device and sharp housed therein. FIGURE 26 illustrates that distal cap is removed from handle”), 
wherein the insertion cannula is attached to the detachable upper cap (Fig. 33, elements 330 and 337 secure sharp 334 and Fig. 34, elements 334 and 336) wherein the detachable upper cap is configured for detachment after insertion (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”) thereby removing the insertion cannula (Fig. 152), and
wherein the electronics compartment (Fig. 33, 122) at least partially surrounds the sensor compartment (Fig. 16, 168).
Donnay fails to explicitly teach a lower cap detachably attached to the sensor compartment to form with the sensor department a sealed compartment receiving at least the insertable portion of the analyte sensor.
Curry teaches a lower cap (Fig. 16, element 504) detachably attached to the sensor compartment (Fig. 16, element 122:  attached through the framing that forms an aperture for the sharp 524 and connecting with the sensor compartment 122 )  to form with the sensor department a sealed compartment receiving at least the insertable portion of the analyte sensor (Fig. 16/17: the aperture for the sharp 524 is formed through the lower cap framing and sensor compartment; Col. 25, Lines 43-45:  “a removable distal cap 504 for maintaining a sterile environment for the medical device and sharp housed therein”; and Col. 12, Line 66 – Col. 13, Line 1:  “In certain embodiments, on body electronics 1100, analyte sensor 14 and adhesive layer 218 are sealed within the housing of insertion device 200 before use”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Donnay to include the sealed compartment of Curry, because it helps maintain a sterile environment (Col. 25, Lines 43-45 of Curry).

Regarding claim 3, Donnay teaches that the sensor compartment comprises at least one intermediate component (Fig. 19, element 70), wherein the detachable upper cap (Fig. 25, element 302) and the detachable lower cap are detachably connected to the intermediate component (Fig. 152 for the upper cap and Fig. 33/34 for the lower cap).  In Fig. 33, the upper cap and lower cap are seen contacting the central part of the electronic compartment and sensor compartment.  In that central part is the intermediate component (resilient member 70) which is not displayed in the figure). 

Regarding claim 4, Donnay teaches a medical device wherein the detachable upper cap is detachably connected to the intermediate component at at least one upper predetermined breaking point and/or wherein the detachable lower cap is detachably connected to the intermediate component (Fig. 33, housing (122) has intermediate component (element 70 in Fig. 21)) at at least one lower predetermined breaking point (Paragraph 00158:  In some embodiments, distal cap 204 is secured by a friction fit, snap fit, a bayonet mount, an adhesive, etc). The connection could be indirect in the sense that the main connection could be on a peripheral component of the sensing device but still lead to the detachment at a point on the intermediate component (Fig. 33, the lower cap 302 has a main connection on the outer side of the device via locking threads, clips, etc. with the upper cap 304, but it is still detachable connected at a point to the intermediate component via element 325 (see claim 3 argument above)).

Regarding claim 5, Donnay teaches a medical device wherein the electronics compartment (Fig. 21, element 122) is connected to the intermediate component (Fig. 21, element 70).

Regarding claim 6, Donnay teaches a medical device wherein the electronics compartment (Fig. 21, element 122) at least partially surrounds the intermediate component (Fig. 21, element 70).

Regarding claim 7, Donnay teaches a medical device wherein the insertion cannula (Fig. 37, element 324) is fixedly attached to the detachable upper cap (Fig. 37, element 336).

Regarding claim 9, Donnay teaches a medical device wherein the analyte sensor (Fig. 17, element 14) is partially received in the electronics compartment (Fig. 17, element 122) and partially received in the sensor compartment (Fig. 16, element 168), wherein the insertable portion (Fig. 17, element 30) is received in the sensor compartment.

Regarding claim 11, Donnay teaches a medical device wherein the electronics compartment comprises at least two housing portions, wherein the at least two housing portions comprise at least one lower housing portion (Fig. 17, battery and battery compartment 82) and at least one upper housing portion (Fig. 17, sensor hub 123 or the rest of the electronics compartment 122).

Regarding claim 12, Donnay teaches a medical device wherein the medical device further comprises at least one insertion aid configured for enabling a user to drive the insertion cannula into the (Paragraph 00158 and Fig. 21:  “the resilient member 70 exerts a pressure on sharp 124 and sensor 14 to hold them firmly in groove 74”).

Regarding claim 15, Donnay teaches a method of using the medical device according to claim 1, the method comprising: 
I. providing the medical device (Fig. 33, element 300); 
II. removing the detachable lower cap (Fig. 33 (cap on), Fig. 34 (cap off), and Paragraph 00184:  “removable distal cap for maintaining a sterile environment for the medical device and sharp housed therein. FIGURE 26 illustrates that distal cap is removed from handle”); 
III. inserting the analyte sensor into the body tissue (Paragraph 00087:  “inserting a medical device at least partially into the skin of the patient”); and 
IV. removing the detachable upper cap, thereby removing the insertion cannula from the medical device (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”).

Regarding claim 16, Donnay teaches a medical device in which the upper cap (The support member 334 is connected to the handle 302 and connects to body housing 122, forming the upper cap integrally with the body housing) and the lower cap (Fig. 33, the receptacle 325 is connected to the on body housing 122) are formed integrally with the sealed compartment (This interpretation thus causes the sealed compartment to include the sensor compartment 168, and the upper and lower caps through the elements 334/336 and 325 respectively).

(Fig. 19, element 70), wherein the detachable upper cap (Fig. 34, 336) and the detachable lower cap (Fig. 33, the lower cap 302 has a main connection on the outer side of the device via locking threads, clips, etc. with the upper cap 304, but it is still detachable connected at a point to the intermediate component via element 325 (see claim 3 argument above)) are detachably connected to the intermediate component.

	Regarding claim 18, Donnay teaches a medical device in which the upper cap (The support member 334 is connected to the handle 302 and connects to body housing 122, forming the upper cap integrally with the body housing) and the lower cap (Fig. 33, the receptacle 325 is connected to the on body housing 122) are formed integrally with the sealed compartment (This interpretation thus causes the sealed compartment to include the sensor compartment 168, and the upper and lower caps through the elements 334/336 and 325 respectively).

	Regarding claim 19, Donnay teaches a medical device wherein the sensor compartment comprises at least one intermediate component (Fig. 19, element 70), wherein the detachable upper cap (Fig. 34, 336) and the detachable lower cap (Fig. 33, the lower cap 302 has a main connection on the outer side of the device via locking threads, clips, etc. with the upper cap 304, but it is still detachable connected at a point to the intermediate component via element 325 (see claim 3 argument above)) are detachably connected to the intermediate component.

	Regarding claim 20, Donnay teaches a method in which the detachable lower cap forms a portion of the sealed compartment, whereby removal of the detachable lower cap opens the sealed compartment Fig. 33 (cap on), Fig. 34 (cap off), and Paragraph 00184:  “removable distal cap for maintaining a sterile environment for the medical device and sharp housed therein. FIGURE 26 illustrates that distal cap is removed from handle”).

Regarding claim 21, Donnay teaches a medical device for detecting at least one analyte in a body fluid, the medical device (Fig. 25, element 300) comprising: 
at least one analyte sensor (Fig. 17, element 14) having an insertable portion (Fig. 17, element 30) adapted for at least partially being inserted into a body tissue of a user (Paragraph 0141:  “The insertion portion 30 and the proximal retention portion 48 are sized and configured to be positioned within a sharp for installation into the skin of a subject”), 
at least one insertion cannula (Fig. 33, element 324) wherein the analyte sensor at least partially is placed inside the insertion cannula (Fig. 33,  elements 14 and element 324); 
at least one electronics unit (Fig. 17, element 1100) wherein the analyte sensor is operably connected to the electronics unit (Paragraph 00112:  “analyte monitoring system 100 includes on body electronics 1100 electrically coupled to in vivo analyte sensor 14”); 
at least one housing (Fig. 38, element 342) wherein the housing comprises at least one electronics compartment (Fig. 16, element 122) configured to at least partially receiving the electronics unit (Fig. 17) and at least one sensor compartment (Fig. 16, element 168) at least partially receiving the analyte sensor (Fig. 33, element 14), 
 a lower cap detachably attached (Fig. 25, element 304 and Paragraph 00156:  “a removable distal cap 204 for maintaining a sterile environment for the medical device and sharp housed therein”)  to the sensor compartment to form a sealed compartment receiving at least the insertable portion of the analyte sensor (Fig. 17/158 and Paragraph 00275),  
and an upper cap detachably attached to the sensor compartment (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”) and at least one detachable lower cap (Fig. 25, element 304 and Paragraph 00156:  “a removable distal cap 204 for maintaining a sterile environment for the medical device and sharp housed therein”), 
wherein the detachable lower cap is configured for detachment before insertion, thereby opening the insertable portion for insertion (Fig. 33 (cap on), Fig. 34 (cap off), and Paragraph 00184:  “removable distal cap for maintaining a sterile environment for the medical device and sharp housed therein. FIGURE 26 illustrates that distal cap is removed from handle”), and
wherein the insertion cannula is attached to the detachable upper cap (Fig. 33, elements 330 and 337 secure sharp 334 and Fig. 34, elements 334 and 336) wherein the detachable upper cap is configured for detachment after insertion (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”) thereby removing the insertion cannula (Fig. 152).

	Regarding claim 22, Donnay teaches a medical device where the electronics compartment and the sensor compartment form a single piece (Fig. 16, elements 122 and 168 form a single piece due to the sensor compartment being inside the housing).

	Regarding claim 23, Donnay fails to teach wherein upon detachment of the lower cap at least a portion of the insertion cannula and at least an insertable portion of the analyte sensor extend from the at least one housing.
	Curry teaches wherein upon detachment of the lower cap at least a portion of the insertion cannula and at least an insertable portion of the analyte sensor extend from the at least one housing (Fig. 16/17 of Curry).  It would be obvious to one of ordinary skill in the art before the effective filing (Col. 25, Lines 43-45 of Curry).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donnay and Curry as applied to claim 1 above, and further in view of Pryor (US 20130267813 A1).
Regarding claim 8, Donnay and Curry teach all the elements of claim 1.  Donnay and Curry fail to teach of a medical device wherein the electronics compartment and the sensor compartment are connected to each other via at least one sealed opening, wherein the analyte sensor passes through the sealed opening.
Pryor teaches of a medical device wherein the electronics compartment and the sensor compartment are connected to each other via at least one sealed opening, wherein the analyte sensor passes through the sealed opening (Paragraph 0168:  “ensures that a seal is formed at the electrical connection of the sensor with the transmitter 500, which is fully seated only after sensor insertion.”)  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor compartment and electronic compartment connection of Donnay to include the seal of Pryor, because it allows for stability and improved apparatus set-up before sensor insertion (Paragraph 0168 of Pryor).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donnay and Curry as applied to claim 1 above, and further in view of Antonio (US 20130184541 A1).
Regarding claim 10, Donnay and Curry teach all the elements of the claim 1.  Donnay also teaches a medical device wherein the medical device further comprises at least one septum (Fig. 21, 70) received in the sensor compartment (aperture), wherein the insertion cannula passes through the (Paragraph 00158 and Fig. 21:  “the resilient member 70 exerts a pressure on sharp 124 and sensor 14 to hold them firmly in groove 74”).
	Donnay and Curry fail to teach that the septum is configured for sealing a remainder of the sensor compartment after detachment of the detachable upper cap.
	Antonio teaches that the septum is configured for sealing a remainder of the sensor compartment after detachment of the detachable upper cap (Paragraph 0010:  The septum seals the inlet when the fluid delivery needle is removed from the septum).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the septum (resilient member 70) of Donnay to incorporate the sealing teachings of Antonio, because the sealing septum causes fluid not to leak (Antonio Paragraph 0077:  “fluid does not leak”).  It would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a sealed compartment provides a more sterile device.  Finally, the septum of Donnay (resilient member 70) is made of elastomeric material suitable for sealing (Paragraph 00174 of Donnay:  “Resilient member 70 may be formed from any elastomeric material, e.g., molded plastic components, rubber, nitrile, viton, urethane, etc”).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donnay and Curry as applied to claim 1 above, and further in view of Swanson (US 20050158205 A1).
Regarding claim 13, Donnay and Curry teach all the elements of claim 1.  Donnay also teaches a method for assembling a medical device according to claim 1 wherein the method comprises: 
a) providing at least one part of the housing, the at least one part of the housing (Fig. 38, element 342) comprising at least a part of the electronics compartment (Fig. 33, element 122) and the sensor compartment (Fig. 16, element 168) with the detachable upper cap (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”) and the detachable lower cap (Fig. 25, element 304 and Paragraph 00156:  “a removable distal cap 204 for maintaining a sterile environment for the medical device and sharp housed therein”); 
b) placing the analyte sensor at least partially into the sensor compartment, wherein the analyte sensor and the at least one part of the housing provided in step a) form an intermediate product (Paragraph 00141:  “Proximal retention portion 48 maintains its longitudinal alignment with insertion portion 30 for positioning within an insertion sharp”); and 
d) placing at least one electronics unit into the at least one part of the electronics compartment provided in step a) (Paragraph 00169:  “The on body housing 122 can be configured to hold at least a portion of sensor 14 and on body electronics 1100 (also referred to herein as electronics 80)”).
Donnay and Curry fail to teach the step of sterilizing the intermediate product.
Swanson teaches sterilizing the intermediate product (Paragraph 0046 and 0047:  “The liquid sterilant may completely penetrate the housing and any element placed into the housing subsequent to gaseous sterilant exposure”, showing that a product is sterilized before complete assembly).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sterilization techniques of Donnay to include sterilizing multiple times during assembly taught by Swanson, because it allows for a more comprehensive sterilization to “aids in the elimination of deleterious microorganisms from the human body environment, reducing the risk of infection and disease” (Paragraph 0005 of Swanson).
Regarding claim 14, Donnay and Curry fail to teach that the method further comprising at least one step of sterilizing the electronics unit.
Swanson teaches of sterilizing specific components such as the electronics unit (Paragraph 0047:  “The liquid sterilant may completely penetrate the housing and any element placed into the housing subsequent to gaseous sterilant exposure”, showing that a product is sterilized before complete assembly).  It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the sterilization of Donnay in view of Swanson to included specific component sterilization (can include electronics unit) as further taught by Swanson, because it allows for a specific and thorough sterilization process (Paragraph 0005 of Swanson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roesicke (EP 1972269 A1):  Additional reference for a sensor opening via breaking point
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791